          CASE 0:21-cr-00108-PAM-TNL Doc. 60 Filed 07/06/21 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                          Case No. 21-cr-108 (PAM/TNL)

               Plaintiff,

 v.                                                     PROTECTIVE ORDER
                                                       GOVERNING DISCOVERY
 Derek Michael Chauvin (1),
 Tou Thao (2),
 J. Alexander Kueng (3), and
 Thomas Kiernan Lane (4),

               Defendants.


       This matter comes before the Court on the Government’s Unopposed Motion for a

Protective Order Governing Discovery (ECF No. 59). The Government has moved for an

order restricting the dissemination of certain discovery material pursuant to Rule 16(d)(1) of

the Federal Rules of Criminal Procedure. (Id. at 1.)

       The Federal Rules of Criminal Procedure permit this Court, upon a showing of good

cause, to issue a protective order restricting or denying discovery or inspection in any

manner. Fed. R. Crim. P. 16(d)(1). “The burden of showing good cause is on the party

seeking the order.” United States v. Cordova, 806 F.3d 1085, 1090 (D.C. Cir. 2015) (citation

and internal quotation marks omitted). “[O]nce a showing of good cause has been made, the

court has relatively unconstrained discretion to fashion an appropriate protective order.”

United States v. Johnson, 314 F. Supp. 3d 248, 251 (D.D.C. 2018). This includes the

authority to “place a defendant and his counsel under enforceable orders against unwarranted

disclosure of the materials which they may be entitled to inspect.” Alderman v. United States,

                                              1
          CASE 0:21-cr-00108-PAM-TNL Doc. 60 Filed 07/06/21 Page 2 of 7



394 U.S. 165, 185 (1969). The Court may not, however, issue a protective order that would

prejudice a defendant’s substantial rights. United States v. Pelton, 578 F.2d 701, 707 (8th

Cir. 1978).

       The Government has shown good cause for the issuance of a protective order in this

case. The Government represents that the discovery to be provided to the Defendants is

voluminous, and includes medical and autopsy records, search warrant records, employment

and personnel records, financial records, criminal history records, and other documents that

contain sensitive information and personal identifiers, including dates of birth, Social

Security numbers, driver’s license numbers, telephone numbers, email addresses, home

addresses, and other personally identifiable information (hereinafter “PII”) of the Victim,

non-parties (including juvenile non-parties), and the Defendants. (ECF No. 59 ¶ 2; see also

Order at 2, ECF No. 56.)

       The Court finds that unrestricted dissemination of sensitive information pertaining

to, and PII of, the Victim, non-parties, and the Defendants could result in harm to their

privacy interests, and that the redaction of personal and sensitive information from the

discovery would be impractical and unduly burdensome, and would also be of limited value

to the defense.

       Furthermore, counsel for Defendants do not oppose the motion, nor do they oppose

the terms of the Government’s proposed protective order. (ECF No. 59 ¶ 9.) The Court

therefore finds the Protective Order set forth below is narrowly tailored and proportional to

the needs of this case.

       THEREFORE, IT IS HEREBY ORDERED that the Government’s Unopposed

                                             2
             CASE 0:21-cr-00108-PAM-TNL Doc. 60 Filed 07/06/21 Page 3 of 7



Motion for a Protective Order Governing Discovery (ECF No. 59) is GRANTED as follows:

        1.       The United States is authorized to disclose to the defense sensitive

 information, including records containing PII, in its possession that the United States

 believes necessary to comply with its discovery obligations.

        2.       For the purpose of this Protective Order, PII means dates of birth, Social

 Security numbers, driver’s license numbers, telephone numbers, email addresses, home

 addresses, and other personal information of the Victim, non-parties, and the Defendants

 that is contained in the discovery. With respect to such individuals who are children,

 “PII” also includes the names of children.

        3.       “Protected Material” means any discovery materials, including medical and

 autopsy reports (including autopsy photographs), search warrant records, employment and

 personnel records, financial records, interview reports, criminal history records, and all

 other materials that contain unredacted PII of the Victim, any non-party, and/or the

 Defendants. Protected Material does not include discovery material produced by the

 United States that does not contain PII of the Victim, non-parties, or the Defendants. In

 the event that a Defendant’s counsel has any question as to whether a particular piece

 of information contained in the discovery materials constitutes PII, such counsel may

 inquire of counsel for the United States for clarification.

       4.        The Protected Material shall be held in strict confidentiality by the

 Defendants and defense counsel and may be used only for purposes of this litigation.

       5.        Protected Material may not be copied, disseminated or disclosed to any

 other person who is not directly involved in the defense of the charges against the

                                               3
              CASE 0:21-cr-00108-PAM-TNL Doc. 60 Filed 07/06/21 Page 4 of 7



defendants in this case.

        6.        Defense counsel shall limit the making of copies of the Protected Material

to those necessary to his or her activities as counsel to a Defendant in this action.

        7.        Protected Material shall not be given to any Defendant in this case for him

to retain. However, discovery materials produced by the United States that contain no PII

may be given to the Defendants, and discovery materials produced by the United States

that contain PII of a specific Defendant may be given to that Defendant.

        8.        Except as set forth in the preceding paragraph, Protected Material may be

shown to any Defendant but must remain in defense counsel’s possession and control at

all times and may not be left with the Defendant. If defense counsel brings Protected

Material to any detention facility, it must remain in defense counsel’s possession and

control at all times and may not be left with the Defendant, and must be removed by

counsel when he or she leaves the detention facility. In addition, defense counsel may

advise the Defendant of the contents of the Protected Material, including the PII.

        9.        Before a Defendant is shown or advised of the contents of Protected

Material, the Defendant must read this Protective Order so that the Defendant understands

and agrees that he is bound not to disclose the PII contained in the materials to any person

who is not directly involved in the defense of the charges against the Defendants in this

case.

        10.       All other individuals having access to any Protected Material, other than

the following persons, shall read this Protective Order prior to disclosure and shall certify

in writing, by signing a copy of this Protective Order, that they have read the terms

                                                4
            CASE 0:21-cr-00108-PAM-TNL Doc. 60 Filed 07/06/21 Page 5 of 7



of this Protective Order and understand that they are bound by these terms:

               (a)   the Court and its staff;

               (b)   Defendants’ attorneys, their law firms, and their outside vendors
                     (messenger, copy, coding, and other clerical-services vendors not
                     employed by Defendant’s attorneys);

               (c)   persons shown on the face of the document to have authored or
                     received it; and

               (d)   court reporters retained to transcribe testimony.

The applicable party’s counsel of record shall maintain a file of such written certifications.

      11.       The disclosure, dissemination, use, or retention of Protected Material

contrary to this Order shall be deemed a violation of this Order subjecting the Defendant,

attorneys, or other person to sanctions.

      12.       Any filings with the Court that contain Protected Material shall first be

redacted pursuant to Fed. R. Crim. P. 49.1 or, if not redacted, then filed under seal in

accordance with the Court’s sealing rules and applicable filing procedures.

      13.       All Protected Material and all copies must be destroyed or returned to the

United States within 60 days of the conclusion of this litigation, except that

Defendants’ counsel can retain one copy of these materials.

      14.       This Order solely governs the use of discovery specifically produced or made

available by the United States in this criminal action. This Order does not limit the use of

documents that the Defendants or Defendants’ counsel already possess prior to receiving

discovery or obtain through other means.

                                  [continued on next page]


                                                5
            CASE 0:21-cr-00108-PAM-TNL Doc. 60 Filed 07/06/21 Page 6 of 7



      15.       Nothing contained in this Order shall preclude any party from applying to

this Court for further relief or for modification of any provision hereof.


Date: July    6 , 2021                                   s/Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  United States v. Chauvin, et al.
                                                  Case No. 21-cr-108 (PAM/TNL)




                                              6
         CASE 0:21-cr-00108-PAM-TNL Doc. 60 Filed 07/06/21 Page 7 of 7




                                   CERTIFICATION

       By signing below, I,                             (please print legibly), hereby

certify that I have read this Protective Order and agree to be bound by its terms.




Date                                              Signature




                                             7
